Citation Nr: 0936850	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-01 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active service from August 1978 to June 1999.  
He died in September 2004.  The appellant claims benefits as 
the Veteran's widow. 

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO). 

In February 2007 the appellant testified before the 
undersigned Veterans Law Judge at a videoconference hearing 
conducted between the RO and the Board.  A transcript of that 
hearing is contained in the claims file.  

The Board remanded the case in July 2007 for certain 
development, and it now returns to the Board for further 
review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The death certificate reflects that the Veteran died as a 
result of hanging himself, and lists mental illness as a 
medical condition significantly contributing to death.  Post-
service medical records reflect that the Veteran engaged in 
polysubstance abuse, including particularly alcohol and 
narcotics.  Multiple hospitalizations after service included 
treatment variously for detoxification, alcohol and drug-
induced toxicities, and mental illness including depression.  
Suicidal ideation featured prominently in reports of 
hospitalization, including involuntary admissions.  

Following the Veteran's service separation in June 1999, the 
earliest treatment of record clearly for substance abuse was 
a VA treatment in November 2000, when he was seeking 
detoxification, based on his self-report of inability to stop 
drinking and consuming approximately one-half gallon of 
whisky per night for the past year.  He then reported that he 
also could not sleep due to anxiousness, and that he had 
tried to obtain help for depression while in the Marine Corps 
but had been chastised for seeking help.  Alcoholism and 
suicidal ideation with plan were noted, but other Axis I or 
psychiatric conditions were not addressed.  A family history 
significant for alcohol and substance abuse, depression, and 
suicide was noted.  

A VA treatment note in October 2001 recorded the Veteran's 
report of depression for the past 10 years, and his complaint 
of worsening depression.  He then reported suicidal ideation 
with plan a week prior, but said he had sought help instead 
of carrying out the plan.  The examiner assessed recurrent 
major depression.  

The post-service clinical records reflect ongoing mental 
illness, suicidal ideation, and substance abuse including 
particularly alcoholism, up until the Veteran's death.  
Clinical records in service provide limited reference to 
alcoholism or mental illness.  A January 1989 general 
physical examination report indicated psychiatric 
abnormality, but clarified that the Veteran had a dependent 
personality and was alcoholic.  That report also indicated 
that he was to have a psychiatric consultation.  However, no 
such consultation is reflected in the service treatment 
records obtained.  A corresponding January 1989 report of 
medical history indicates frequent trouble sleeping, 
depression or excessive worry, and nervous difficulty, and 
clarifies that these were related to "personal problems and 
stress."  A February 1989 record informs that the Veteran 
was checked into a medical facility for alcohol abuse, but 
the record includes no documentation of that hospitalization.  

A Discharge/Transfer Progress Note dated in April 1997 
indicates that the Veteran had completed Level III treatment 
for alcohol dependence in May 1990 at the Naval Air Station, 
Miramar, California, having been previously diagnosed as 
alcohol dependent in 1989.

A June 1997 service report of medical history notes that the 
Veteran had been hospitalized during that month for alcohol 
dependence, but as above, documentation of that 
hospitalization is absent from the record.  Medical notes 
detailing the Veteran's report of medical history inform that 
he had attempted suicide due to depression, was currently 
stable, and that he had been treated at "C.L." (probably 
Camp Lejeune) Naval hospital in June 1997.  Those medical 
notes further inform that the Veteran had been followed at 
Camp Lejeune for complaints of never sleeping well, and that 
he had been treated as an inpatient for depression at the 
Naval hospital in June 1997.  Again, no records of that 
hospitalization have been obtained.  

Post-service records include a January 2004 VA psychiatric 
evaluation in which the examiner diagnosed recurrent 
depression versus bipolar disorder, polysubstance abuse, and 
chronic pain syndrome.  At that examination, the Veteran's 
history was noted of hospitalization twice in service for 
alcohol rehabilitation, in 1989 in Miramar, California, and 
in 1996 at Camp Lejeune.  

A diagnosis of chronic depression shown to have been 
persistent during the Veteran'active service would serve to 
support the claim for service connection for the cause of 
death.  Accordingly, records should be obtained of those in-
service hospitalizations and/or alcohol rehabilitations, from 
February 1989 in Miramar, California, and from June 1996 at 
Camp Lejeune, North Carolina.  A medical opinion should also 
be obtained to address whether the Veteran had depression or 
other mental illness from service.  

Accordingly, the case is REMANDED for the following action:

1.  From appropriate sources, obtain all 
records, to include admission and 
discharge reports, other treatment or 
examination reports, test findings, and 
nursing notes, from the Veteran's 
hospitalizations and/or detoxification 
treatments at service hospitals or alcohol 
rehabilitation centers (ARC) from February 
1989 to May 1990 in Miramar, California, 
and in June 1996 at Camp Lejeune, North 
Carolina.  All requests, responses, and 
records received should be associated with 
the claims file.  

2.  Thereafter, obtain a VA medical opinion 
addressing the nature and etiology of 
psychiatric disorders suffered by the Veteran 
in service and after service, and their effect 
on causing, contributing to, or otherwise 
hastening the cause of his death.  The 
reviewing physician should review the claims 
file including service treatment and 
hospitalization records, and post-service 
records.  The reviewer should address the 
following:

a.  For each psychiatric disorder 
identified, is it at least as likely as 
not (i.e., to at least a 50-50 degree of 
probability) that the disorder developed 
in service, is causally related to the 
Veteran's period of service from August 
1978 to June 1999, or if it developed 
after service is causally related to or 
was aggravated by a disorder other than 
alcoholism or other substance abuse that 
itself developed in service or is 
otherwise causally related to service; or 
is each such relationship to service 
unlikely (i.e., less than a 50-50 
probability)?  

b.  Also, for each psychiatric disorder 
identified, is it at least as likely as 
not that the disorder caused, 
significantly contributed to, or otherwise 
significantly hastened the cause of the 
Veteran's death?  

c.  In answering these question, the 
reviewer should note and address records 
of medical treatment in service and after 
service, including both for psychiatric 
disability and alcohol or substance abuse, 
and address whether a psychiatric disorder 
other than alcoholism or other substance 
abuse was present in service as a chronic 
condition and/or persisted from service.

d.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

e.  Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

f.  The reviewer should provide complete 
explanations for his/her opinions,and, if 
an opinion cannot be provided without 
resort to speculation, state why.

3.  Thereafter, the RO should readjudicate the 
remanded claim de novo.  If the benefit sought 
is not granted to the appellant's satisfaction, 
the appellant and her representative should be 
provided with a supplemental statement of the 
case and afforded the appropriate opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

